DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US PG Pub. 20190072244).
Regarding claims 1 and 7, Masuda discloses a projection device, comprising: 
a light source (illumination device 31 using the array light source 311A of fig. 2), a wavelength conversion element (wavelength conversion element 41 of fig. 2), an optical engine module (optical unit 3 of fig. 1), a projection lens module (projection optical device 36 of fig. 1), and a filter element (first filter 51 and second filter 52 of fig. 1), wherein 
the light source (31) is configured to emit a first light beam (para. 0050; semiconductor laser 3111 constituting the array light source 311A emits, for example, excitation light (blue light BL) having a peak wavelength in a wavelength region from 440 to 480 nm); the wavelength conversion element (41) is disposed on a transmission path of the first light beam (illustrated in fig. 2), and 

the optical engine module (3) is disposed on a transmission path of the second light beam from the wavelength conversion element (illustrated in fig. 1), the optical engine module being configured to convert the second light beam to form an image beam (para. 0042-0043 and illustrated in fig. 1); 
the projection lens module (36) is disposed on a transmission path of the image beam from the optical engine module (para. 0043; image lights from the light modulation devices 34R, 34G, and 34B are incident on the color combining device 35. The color combining device 35 combines the image lights corresponding to the color lights LR, LG, and LB, and causes the combined image light to be emitted toward the projection optical device 36 and illustrated in fig. 6); and 
the filter element (low-pass filter 51 and high-pass filter 52 of fig. 1) is removably disposed on the transmission path of the second light beam or the image beam (para. 0076; he first filter 51 as a low-pass filter and the second filter 52 as a high-pass filter are color filters (cinema filters) that are insertably and removably disposed respectively on the optical paths of the green light LG and the red light LR).



Regarding claim 4, Masuda discloses further comprising: a wavelength separation element (color separation device 32 includes dichroic mirrors 321 and 322 of fig. 1), disposed on the transmission path of the second light beam (illustrated in fig. 1), wherein the wavelength separation element (321 and 322) and the filter element (51 and 52) respectively have a first cut-off wavelength (~570nm; illustrated in fig. 5) and a second cut-off wavelength within a wavelength range of 600nm or more (illustrated in fig. 5, the cut-off wavelength is ~600nm), and the first cut-off wavelength of the wavelength separation element is less than the second cut-off wavelength of the filter element (dichroic mirror 321 cuts wavelengths less than the 570nm (i.e. blue light) illustrated in fig. 1).

Regarding claim 5, Masuda discloses wherein the filter element (51 and 52) comprises a first filter layer (low-pass filter) and a second filter layer (high pass filter), the first filter layer has a first cut-off band within a wavelength range of 430nm to 700nm (low pass filter has a cut-off wavelength ~480nm), the second filter layer (52) has a second cut-off band within a wavelength range of 430nm to 700nm (~590nm), and the first cut-off band is different from the second cut-off band (illustrated in fig. 5).



Regarding claim 9, Masuda discloses wherein the filter element (51 and 52) is removably disposed on the transmission path of the image beam (para. 0076), the projection device further comprising: an actuating mechanism (para. 0087; A drive section (not shown) is attached to each of the first filter 51 and the second filter 52, and the first filter 51 and the second filter 52 move by driving of the drive sections along the directions of arrows shown in FIG. 1. Due to this, the first filter 51 and the second filter 52 are freely insertably and removably disposed on the optical paths of the red light LR and the green light LG), adapted to drive the filter element to move or rotate onto or away from the transmission path of the image beam (para. 0087).

Regarding claim 10, Masuda discloses a color gamut switching method of a projection device (projection device 1 of fig. 1), comprising: providing a filter element that is suitable for the projection device (low-pass filter 51 and high-pass filter 52 of fig. 1), the projection device comprising a light source (para. 0099; illumination light WL 
determining that the projection device is set in a first mode (para. 0089; cinema mode) or a second mode (para. 0089; normal mode), wherein a color gamut area of the projection device set in the first mode is greater than a color gamut area of the 
after confirming that the projection device is set in the first mode, moving or rotating the filter element to the transmission path of the second light beam or the image beam (para. 0089; in the state where the normal mode is selected, by the user to select the cinema mode, the control device CU moves (disposes) the first filter 51 and the second filter 52 from the storage section SP onto the optical paths. Due to this, the color gamut of a projection image can be expanded); and 
after confirming that the projection device is set in the second mode, moving or rotating the filter element away from the transmission path of the second light beam or the image beam (para. 0090; when the normal mode is selected, in the state where the cinema mode is selected, through the operation of the operating section by the user, the first filter 51 and the second filter 52 are stored in the storage section SP from the optical paths. Due to this, the brightness of the projection image can be ensured).

Regarding claim 11, Masuda discloses wherein the first mode or the second mode is set as a preset mode through a user interface (para. 0089; When an operating section (not shown) provided in the projector 1 is operated, in the state where the normal mode is selected, by the user to select the cinema mode, the control device CU moves (disposes) the first filter 51 and the second filter 52 from the storage section SP onto the optical paths. Due to this, the color gamut of a projection image can be expanded.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PG Pub. 20190072244).
Regarding claim 3, Masuda discloses an optical filter comprising at least two cut-off bands ranging from 430nm to 700nm (illustrated in fig. 5; the filter 51 has a cut-off wavelength at ~480nm and also at ~580nm).
Masuda fails to explicitly discloses wherein the at least two cut-off bands comprise a band of 497nm to 504nm and a band of 592nm to 603nm; however, Masuda clearly indicates in (para. 0107; Wavelength cut-out regions of the first filter 51 and the second filter 52 can be appropriately changed. In short, it is sufficient that a portion of light that is cut out by the above filter is included in a portion of wavelength regions that are not cut out by the first filter 51 and the second filter 52. According to this, effects similar to those of the embodiment can be provided).  Therefore, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical filters of Masuda in order to expand the color gamut while suppressing a reduction in the luminance of a projection image (para. 0007). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PG Pub. 20190072244) in view of Sato et al. (US PG Pub. 20100225887).
Regarding claim 6, Masuda discloses a projection device, comprising: a light source (illumination device 31 using the array light source 311A of fig. 2), a wavelength conversion element (wavelength conversion element 41 of fig. 2), an optical engine module (optical unit 3 of fig. 1), a projection lens module (projection optical device 36 of fig. 1), and a filter element (first filter 51 and second filter 52 of fig. 1).
Masuda fails to teach wherein the filter element is removably disposed on the transmission path of the image beam from the projection lens module.
Sato discloses wherein the filter element (optical filter FL of fig. 9) is removably disposed on the transmission path of the image beam from the projection lens module (para. 0131; the image adjustment apparatus 200 carries out a process of detaching the optical filter (step S10). That is, the image adjustment apparatus 200 outputs a command to the projector PJ including the projection unit 100 configured as shown in FIG. 9, and the command controls the projector PJ to dispose the optical filter FL in a position outside the optical path).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projector of Masuda placing the optical filter on the transmission path of the image beam in order to remove predetermined spectral components (Sato; para. 0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        19 January 2022
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882